
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10(c)

SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release ("Agreement") is entered into this
27th day of May 2003, by and between Tenet Healthcare Corporation and any of its
affiliates (collectively "Tenet") and Jeffrey C. Barbakow ("Executive") who
agree as follows:

1.    Executive and Tenet agree that Executive has resigned from his position as
Chief Executive Officer (CEO) of Tenet on May 27, 2003 and that Executive's last
day worked for Tenet will be May 31, 2003 ("Last Day Worked"). Tenet agrees that
Executive's resignation will be treated as a "Qualifying Termination" for
purposes of the Tenet Executive Severance Protection Plan in which Executive is
a named covered participant. Effective the date of his resignation from his
position as CEO, Executive will not be authorized to bind or make any
commitments on behalf of Tenet and Executive agrees that for all purposes his
employment will be formally terminated as of his Last Day Worked and, except as
expressly set forth herein, Tenet will have no further obligation to him. Tenet
will pay Executive all compensation due Executive as of his Last Day Worked.

2.    Beginning June 1, 2003, Tenet will provide Executive with severance
benefits of thirty-six (36) months of salary plus Annual Incentive Plan target
award of 90% less standard withholdings and other deductions authorized by law,
which will be paid on a bi-weekly basis pursuant to Employer's customary payroll
schedule (the "Severance Period"). During the Severance Period, Executive will
also be able to continue participation in Tenet's health, dental, vision and
life insurance plans. At the end of the Severance Period, Executive will be
provided with COBRA benefits. Executive will not be covered under Tenet's
long-term disability policy after his Last Day Worked. Executive will also
continue to receive executive medical benefits and car allowance at the rate as
of his Last Day Worked. If Executive obtains employment during the Severance
Period, his receipt of health, dental, vision, and life insurance benefits
provided herein will be mitigated to the extent equivalent coverage is provided
by Executive's new employer. Mitigation is not required for any other provisions
of the agreement. Executive acknowledges and agrees that the severance payments
made to him under this Agreement constitute an enhanced severance benefit which
is conditioned on the execution of this Agreement and exceeds any remuneration
to which Executive was otherwise entitled. Executive agrees that, except as
expressly set forth herein, for all other purposes his employment will be
formally terminated as of his Last Day Worked and Tenet will have no further
obligation to Executive.

3.    This agreement will inure to the benefit of the Executive, his heirs and
assigns. Should Executive die or become disabled prior to the termination of
this agreement, all remaining compensation and benefits shall be payable to his
estate.

4.    The parties further agree to the following:

        a.    SERP:    Executive is a participant in Tenet's Supplemental
Executive Retirement Plan ("SERP"). The parties agree that Executive will
receive age and service credit for purposes of SERP for the Severance Period.
Actual payment of retirement benefits under SERP will be made in accordance with
the terms of the SERP and will commence at the end of the Severance Period.

        b.    AIP:    Executive will be eligible for a prorated Annual Incentive
Plan Award for FY 2003 determined on a similar basis as done for Tenet senior
management executives for that same period with an expected payment date of
March 15, 2004. He will not be eligible for an award under the Tenet Healthcare
Corporation Annual Incentive Plan ("AlP") for any period thereafter except as
noted in paragraph 2 above.

        c.    Deferred Compensation:    Executive is a participant in Tenet's
Executive Deferred Compensation and Supplemental Savings Plan (the "Deferred
Compensation Plan"), a non-qualified benefit plan. Executive shall be eligible
for a distribution from the Deferred

Page 1 of 5

--------------------------------------------------------------------------------




Compensation Plan as of his Last Day Worked based on Executive's then current
distribution election.

        d.    Stock Options:    As of his Last Day Worked, all of Executives
Tenet stock options will become fully vested. Since, during the term of this
agreement, Executive will have attained "Normal Retirement Age" (60 years of
age) as it relates to the Tenet Stock Incentive Plan, he will be considered a
retiree under the SIP and all his Tenet stock options will be exercisable for
their remaining term.

        e.    Managers Time Off:    Executive will receive a payout of Managers
Time Off Plan (MTO) as of the last day worked according to MTO plan terms but is
not eligible for additional time off benefits under the MTO during the Severance
Period.

        f.    401(k):    Under the current terms of the Tenet 401k plan,
Executive is eligible to contribute into the plan and Tenet will match pursuant
to the plan terms through the Severance Period.

        g.    Office Space and Administrative Support:    For the term of this
agreement, Tenet shall provide Executive at the company's expense, use of his
current Montecito, California office space at 1505 East Valley Road, Suite C,
and relevant office supplies and will provide the staff support of one
administrative assistant.

5.    Executive agrees he will cooperate fully with Tenet, upon request, in
relation to the defense, prosecution or other involvement in any continuing or
future claims, lawsuits, charges, and internal or external investigations which
arise out of events or business matters over which Executive had responsibility.
Such continuing duty of cooperation shall include making himself available to
Tenet, upon reasonable notice, for depositions, interviews, and appearance as a
witness, and furnishing information to Tenet and its legal counsel upon request.
Tenet will reimburse actual documented reasonable out-of-pocket expenses
necessarily incurred, such as travel, lodging, and meals. Tenet further agrees
that nothing in this Agreement shall be deemed a waiver or release by Executive
of or otherwise effect any right he may have to indemnification or legal
representation, including any right Executive has to indemnification and legal
representation under Tenet's articles or bylaws and/or existing law. Tenet
acknowledges that Executive is covered under an existing Indemnification
Agreement and agrees that it shall indemnify Executive to the fullest extent
permitted by law for all actions and/or omissions committed in the course and
scope of Executive's responsibilities with Tenet including as Chief Executive
Officer, Chairman of the Board of Directors or as a director of Tenet. To the
extent that there is any discrepancy between the indemnification provided under
the Indemnification Agreement and the Company's current By-laws, the document
providing the broadest scope of indemnification shall apply.

6.    The parties agree that no provision of this Agreement shall be construed
or interpreted in any way to limit, restrict or preclude either party hereto
from cooperating with any governmental agency in the performance of its
investigatory or other lawful duties.

7.    Executive agrees that all confidential information that has come into his
possession by reason of his employment with Tenet is the property of Tenet.
Further, Executive shall not disclose or acknowledge the content of any
confidential information to any person who is not an employee, officer or
director of Tenet authorized to possess such confidential information.
"Confidential information" means all proprietary and other information relating
to the business and operations of Tenet which has not been specifically
designated for release to the public by an authorized representative of Tenet.
Confidential information includes, by way of illustration and without
limitation, trade secrets, future business plans, marketing plans and
strategies, pricing information, financial data, customer, patient and supplier
information, regulatory approval strategies, new service line and contract
products, and other

Page 2 of 5

--------------------------------------------------------------------------------


information that was developed, assembled, gathered by, or originated with Tenet
for its own private use.

8.    Executive agrees that Severance Period, he will not (i) directly or
indirectly solicit or encourage in any manner the resignation or reaffiliation
of any employee, physician, contractor, or professional health care provider or
provider organization that is employed by, affiliated or associated with Tenet;
(ii) directly or indirectly solicit or divert customers, patients, or business
of Tenet; or (iii) attempt to influence, directly or indirectly, any person or
entity to cease, reduce, alter or rearrange any business relationship with
Tenet. If Tenet learns that Executive has entered into any of the
afore-mentioned relationships without Tenet's consent, Executive will have
within thirty (30) days of notice of this breach to cure said breach. If
Executive wishes to enter into any aforementioned relationship without Tenet's
consent or does not cure the breach of this provision within the prescribed time
period, the Severance Period will cease, and payments and other benefits
provided during the Severance Period will terminate.

9.    a) Executive covenants that he has no claim, grievance or complaint
against Tenet currently pending before any state or federal court, agency, or
tribunal; and in exchange for the enhanced severance benefit provided herein and
other good and valuable consideration, he further covenants not to sue and
hereby releases and discharges Tenet, and all of its predecessor, successor,
parent, subsidiary, affiliated and/or related entities and its and their
directors, officers, supervisors, executives, representatives and agents
(hereinafter, "Tenet Releasees") from all statutory and common law claims that
Executive has or may have against the Tenet Releasees arising prior to
Executive's execution of this Agreement and/or arising out of or relating to his
employment with Tenet or the termination thereof (herein, "Released Claims").
Without limitation, the Released Claims herein include claims arising under
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act and any analogous local or state laws or statutes in the states
of: Alabama, Arizona, California, Florida, Georgia, Louisiana, Mississippi,
North Carolina, Pennsylvania, South Carolina, Texas, the Employee Retirement
Income Security Act, Worker Adjustment and Retraining Notification Act, and any
other claim based upon any act or omission of the Tenet Releasees occurring
prior to Executive's execution of this Agreement.

       b)    In exchange for the release by Executive and other good and
valuable consideration, Tenet on behalf of itself and all Tenet Releasees
covenants not to sue and hereby releases and discharges Executive from any
claims arising out of any acts or omissions by Executive conducted in the course
and scope of his employment. Tenet further agrees that nothing in this Agreement
shall be deemed a waiver or release by Executive of or otherwise effect any
right he may have to indemnification or legal representation, including any
right Executive has to indemnification and legal representation under Tenet's
articles or bylaws and/or existing law.

10.    This Agreement constitutes a voluntary waiver and release of Executive's
rights and claims under the Age Discrimination in Employment Act ("ADEA") and
pursuant to the Older Workers Benefit Protection Act ("OWBPA"), Executive
acknowledges: he has been advised and is aware of his right to consult with
legal counsel of his choice prior to signing this Agreement; he further
acknowledges that he is aware that he has twenty-one (21) days during which to
consider the provisions of this Agreement, although Executive may sign and
return it sooner; and he has the right to revoke the waiver and release of his
ADEA claims for a period of seven (7) days after his execution. Accordingly, the
parties agree that this Agreement shall not become effective or enforceable
until the eighth day following Executive's execution of this Agreement which
shall be the Effective Date of this Agreement.

11.    Section 1542 of the Civil Code of the State of California
("Section 1542") provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF

Page 3 of 5

--------------------------------------------------------------------------------

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

        Executive waives all rights under Section 1542 or any other law or
statute of similar effect in any jurisdiction with respect to the Released
Claims. Executive acknowledges that he understands the significance and
specifically assumes the risk regarding the consequences of such release and
such specific waiver of Section 1542. Executive acknowledges and agrees that
this Agreement releases all claims existing or arising prior to Executive's
execution of this Agreement which Executive has or may have against the Tenet
Releasees whether such claims are known or unknown and suspected or unsuspected
by Executive and Executive forever waives all inquiries and investigations into
any and all such claims.

12.    As a condition of receiving any salary and benefits continuation,
Executive shall further return to Tenet all property in his/her possession or
control, including without limitation, equipment, telephones, credit cards,
keys, pagers, tangible proprietary information, documents, computers and
computer discs, files and data, which Executive prepared or obtained during the
course of his employment with Tenet except that Tenet equipment, computers, and
telephones currently in use at the Montecito office may continue to be used by
the Executive until the conclusion of the severance period.

13.    Executive shall maintain the terms and conditions of this Agreement
completely confidential and shall not disclose them to any person, except
members of his immediate family, accountant or attorney who agree to be bound by
this confidentiality provision. Executive also agrees that he will not make or
cause to be made any public statement that is disparaging of Tenet or its
respective businesses or of the management of any of the foregoing, or that
materially injures the business or reputation of Tenet or any of the management
thereof.

14.    The parties agree that any dispute, controversy or claim arising from the
employment relationship, and any dispute or controversy arising under, out of or
in connection with this Agreement, and any dispute regarding unreleased claims
or future claims between the parties, if any, arising under any federal, state,
or other governmental unit's statutes, regulations or codes (including but not
limited to any anti-discrimination laws), shall be submitted to final and
binding arbitration in accordance with the Federal Arbitration Act (FAA), Title
9 of the U.S. Code, or if the FAA is deemed inapplicable, then, and only then,
in accordance with the arbitration laws of the state in which Executive last
performed services for Tenet. The parties agree that such arbitration shall be
governed by the Employment Dispute Resolution Rules of the American Arbitration
Association ("AAA"). The arbitrator shall have the authority to award any remedy
that would have been available to Employee in court under applicable law. A
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Tenet agrees that Executive's maximum out-of-pocket
expense for the arbitrator and the administrative costs of the AAA will be an
amount equal to one day's pay or the local civil filing fee.

15.    Neither this Agreement nor anything contained herein shall be admissible
in any proceeding as evidence of or an admission by the Tenet Releasees of any
violation of any law or regulation or of any liability whatsoever to Executive.
Notwithstanding the foregoing, this Agreement may be introduced into a
proceeding solely for the purpose of enforcing this Agreement.

16.    This Agreement contains the entire agreement and understanding between
Tenet and Executive and supersedes all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. This is an integrated document. The provisions of the Tenet Executive
Severance Protection Plan are incorporated by reference.

17.    This Agreement shall be binding upon and shall inure to the benefit of
Executive, Tenet and the Tenet Releasees and their respective heirs,
administrators, successors and assigns.

Page 4 of 5

--------------------------------------------------------------------------------


18.    This Agreement may be executed in counterparts, and each counterpart when
executed shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

19.    This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of state where Executive was employed by Tenet.

20.    Executive represents and affirms that he has carefully read and fully
understands the provisions of this Agreement and that he is voluntarily entering
into this Agreement.

DATED: May 30, 2003   DATED: May 30, 2003
 
 
Tenet Healthcare Corporation
/s/  JEFFREY C. BARBAKOW      

--------------------------------------------------------------------------------

Jeffrey C. Barbakow
 
By:
/s/  ALAN R. EWALT      

--------------------------------------------------------------------------------

Alan R. Ewalt
EVP, Human Resources

Page 5 of 5

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE AGREEMENT AND GENERAL RELEASE
